Title: From Benjamin Franklin to James Woodmason, 26 September 1780
From: Franklin, Benjamin
To: Woodmason, James


Sir,
Passy, Sept. 26. 1780.
I have just received yours of the 12th. Instant. Inclosed I send you a Bill for twenty five Pounds Sterling, which will more than pay for the Machines, Cases, three Reams of the Paper & 1 Doz. of Inkpowder. You will account to me for the overplus if any, after paying the Freight & Charges; for having no one in London to receive them. I must request you to take the Trouble of Shipping them in the Packet Boat that goes to Ostend, address’d to M. Francis Bowens Merchant, there. who will forward them to me. It was not my Intention to desire Credit. I approve much of the Resolution of Messrs. Bolton & Watt to give none: And I wish all the World would follow their Exemple, for I think Credit is upon the Whole, of more Mischief than Benefit to Mankind.— I am, Sir &c.

P.S. Please to send an Account which I may Show to the other Subscribers.
M. Woodmason.

